Citation Nr: 1035953	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Prosthetic Treatment Center 
at VA Medical Center in Buffalo, New York


THE ISSUE

Entitlement to payment or reimbursement for services performed in 
May 2007 on the air conditioning system for the Veteran's 2000 
Chevrolet Impala.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Prosthetic 
Treatment Center at VA Medical Center in Buffalo, New York.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of 
record shows that the services performed in May 2007 on the air 
conditioning system for the Veteran's 2000 Chevrolet Impala 
constitute repairs of adaptive equipment deemed necessary for his 
operation of the automobile.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
payment or reimbursement for services performed in May 2007 on 
the air conditioning system for the Veteran's 2000 Chevrolet 
Impala have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & 
Supp. 2009); VHA Handbook 1173.4, Automobile Adaptive Equipment 
Program (Oct. 30, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issues on appeal herein.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This is so 
because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veteran is seeking reimbursement for automotive services 
performed in May 2007 on the air conditioning system for his 2000 
Chevrolet Impala.  He contends that these services constitute 
repairs of adaptive equipment deemed necessary for his operation 
of the automobile.

Pursuant to 38 U.S.C.A. § 3902(c), the Secretary shall (1) 
repair, replace, or reinstall adaptive equipment deemed necessary 
for the operation of an automobile or other conveyance acquired 
in accordance with the provisions of this chapter, and (2) 
provide, repair, replace, or reinstall such adaptive equipment 
for any automobile or other conveyance which an eligible person 
may previously or subsequently acquired.  

VHA Handbook 1173.4, Automobile Adaptive Equipment Program,  16 
states:

16. REPAIRS

Prosthetics representatives will carefully review the 
Veteran's repair history prior to authorizing any repairs.  
Particular attention will be given to the frequency and 
cost of repairs.  If necessary, any case of abuse may be 
referred to VHA Headquarters using VA Form 10-2641, 
Authority for Issuance of Special and/or Experimental 
Appliances, prior to authorizing any additional repairs.

a. Authorization for, or reimbursement of, repairs is 
limited to the vehicle(s) of record, and includes only 
those basic components authorized as adaptive equipment.  
For example, when power brakes are authorized, only repairs 
to the power boost option may be approved.  All repairs to 
conventional components of the brake system, e.g., brake 
shoes or pads, turning of brake drums, etc., are the 
responsibility of the veteran.  The same principle applies 
to automatic transmissions, and power steering. Routine 
service such as brake linings, front-end alignment, 
lubrication, etc., will not be considered as repairs to 
adaptive equipment.

VHA Handbook 1173.4, Automobile Adaptive Equipment Program (Oct. 
30, 2000).

In this case, the evidence shows the Veteran had honorable 
military service from February 1968 to November 1969, including 
service in the Republic of Vietnam.  Service-connection is 
established for above the knee amputation, left, evaluated as 60 
percent disabling; coronary artery disease, evaluated as 60 
percent disabling; paralysis, ulnar nerve, right upper extremity, 
evaluated as 40 percent disabling; residuals of gunshot wound, 
right thigh, muscle groups XIII and XIV with muscle tissue loss, 
evaluated as 30 percent disabling; ulnar nerve paralysis, left 
upper extremity, evaluated as 30 percent disabling; diabetes 
mellitus with bilateral cortical lens opacities, evaluated as 20 
percent disabling; residuals of gunshot wound, right calf, muscle 
group XI, evaluated as 10 percent disabling; cutaneous tibial 
nerve involvement or peripheral neuropathy of lower leg and 
plantar surface of the foot, residuals of gunshot wound, 
evaluated as 10 percent disabling; donor site scar, medial right 
thigh, evaluated as noncompensable; and scars, right posterior 
chest wall, left thigh and other extremities, evaluated as 
noncompensable.  His combined disability rating is 100 percent.  
See 38 C.F.R. § 4.25 (2009).

An October 1994 statement from a private physician noted that the 
Veteran was a left above the knee amputee, and that he needed air 
conditioning in his automobile to avoid skin breakdown, due to 
increased sweating and irritation, brought about by repeated 
contact with the socket wall and suspension components of the 
waist belt.  

A May 2007 invoice noted that the air conditioning system for the 
Veteran's 2000 Chevrolet Impala was evacuated and recharged.  The 
report also noted that dye was added to the system to aid in 
future leak detection.  

A June 2007 decision by the Prosthetic Treatment Center at VA 
Medical Center in Buffalo, New York, concluded that the 
automotive services referenced in the May 2007 invoice 
constituted maintenance on the vehicle, and was not an actual 
repair to the air conditioning system.  Therefore, the Veteran's 
request for reimbursement was disapproved as VA regulations state 
that Veterans can not be reimbursed for routine maintenance.

A January 2008 statement from the Veteran noted his contentions 
that there is no routine maintenance recommended for the air 
conditioning system according to his 2000 Chevrolet Impala 
owner's manual.  He indicated that the May 2007 services were 
required to repair a leak in the car's sealed air conditioning 
system.  He noted that a hole was plugged, and that the 
refrigerant was then replaced.  He also stated, "I am not 
required in my owner's manual to replace gas in air conditioning 
on a regular basis.  No one I know of brings their car in to have 
gases replaced in air conditioning.  This is a repair, use common 
sense."

Giving the Veteran the benefit of the doubt, and resolving all 
doubt in his favor, the Board finds that the services performed 
in May 2007 on the air conditioning system for the Veteran's 2000 
Chevrolet Impala constituted repairs of adaptive equipment deemed 
necessary for operation of the automobile.  As noted above, the 
Veteran has stated that replacing refrigerant in the air 
conditioning unit is not required maintenance according to the 
owner's manual.  No contradictory evidence is found in the claims 
folder. 

The Veteran further alleged that the air conditioning system is a 
sealed system, that it had a leak, and that additional 
refrigerant was required after the leak had been repaired.  
Absent any evidence of record to the contrary, the Board accepts 
the Veteran's contentions on this point.  In addition, the May 
2007 invoice noted that dye was added to aid in future leak 
detection, and the invoice included a reminder for the Veteran to 
bring the automobile back to be checked in four to six weeks.  
This supports the Veteran's contentions that this service was 
required in order to repair a leak, as opposed to maintenance of 
the air conditioning system.  As such, the Board finds that, 
giving the Veteran the benefit of the doubt, all the requirements 
for payment or reimbursement have been met.  The Veteran is 
therefore entitled to payment or reimbursement for the cost of 
services performed in May 2007 on the air conditioning system on 
his 2000 Chevrolet Impala.  Accordingly, this claim is granted.


ORDER

Entitlement to payment or reimbursement for services performed in 
May 2007 on the air conditioning system for the Veteran's 2000 
Chevrolet Impala is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


